Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


This Office Action is responsive to the RCE filed on June 2, 2021.  Claims 1-6, 8-20 is/are pending for examination.


Response to Amendment

Applicant has amended claims 2 and 9; Claim 7 is canceled; and claims 1-6 and 8-20 are pending.



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this June 2, 2021 has been entered.


Claim Objections


Claims 12 and 13 objected to because of the following informalities: 

Claim 12 requires a period “.” at the end of the claim to end the sentence.
Claim 13, contains a space after “node” and before the period. It is unclear if a character is missing.
  Appropriate correction is required.




Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elli et al. (Hyperledger Fabric: A distribution operating system for permissioned blockchain, April 26, 2018).


As to claim 9, discloses a system, comprising: a first blockchain node comprising a processing device configured to: identify a blockchain transaction that requires commitment, and execute a smart contract associated with the blockchain transaction by the first blockchain node (Elli, [3.1 - 3.2], discloses wherein the system receives a transaction request from a client and executing said transaction request via operation on the specified chaincode); and 
discloses wherein a block transaction is determined to be valid, the ledger is updated, and further discloses wherein the peer transaction manager maintains the latest state in a versioned key-value store for each unique entry key stored by any chaincode, containing its most recently stored value and its latest version),Page 3 of 7Serial No. 16/001,218 Atty Dkt. No. P201705542US01 
wherein the first blockchain node is also configured to: commit the blockchain transaction, and store the blockchain transaction in a ledger maintained by the first blockchain node (Elli, Fig. 4, [3.2, 4.4 - 4.5 ], discloses wherein blockchain transaction are committed and stored and maintained on a ledger).


As to claim 10, Elli discloses the system of claim 9, wherein the first blockchain node is further configured to: receive an endorsement from the proxy agent (Elli, Fig. 4 [3.2], discloses wherein every chaincode implicitly specifies a set of endorsers via
the endorsement policy).


As to claim 11, Elli discloses the system of claim 9, wherein one or more other blockchain nodes in the blockchain network are configured to: execute the smart contract node by a determination to commit the blockchain transaction to the one or more other blockchain nodes, and store the committed blockchain transaction in other ledgers discloses wherein the membership service provider maintains the identities of all the nodes in the system and issuing node credentials that are used for authentication, and all interactions among nodes occur through messages that are authenticated, including wherein it may authenticate transactions, verify the integrity of transactions, sign and validate endorsements, and authenticate other blockchain operations).  



As to claim 12, Elli discloses the system of claim 9, wherein the proxy agent is installed on the first blockchain node (Elli, Fig. 3, [3.1, 4.2], discloses OSN/proxy agent/client being installed selectively on the blockcode).  


As to claim 13, Elli discloses the system of claim 12, where the proxy agent is within a certain geographical distance between the first blockchain node (Elli [4.1 - 4.2], discloses creating a mapping between the organizations to operate a blockchain netwrok).


As to claim 14, Elli discloses the system of claim 9, wherein the proxy agent is configured to: transmit updates to the one or more other blockchain nodes to update copies of the other ledgers at the one or more other blockchain nodes (Elli [3.1 – 3.2 ], discloses wherein a client sends transactions to the peers specified by the endorsement policy and each transaction is then executed by specific peers and its output is recorded and further teaches wherein all peers maintain the blockchain ledger and successive updates).


As to claim 15, Elli discloses the system of claim 9, wherein the proxy agent is configured to: cache the blockchain transaction at the proxy ledger after the blockchain transaction is transmitted to the one or more other blockchain nodes; and delete the blockchain transaction from the proxy ledger after the blockchain transaction is sent to the other blockchain nodes, and after a confirmation of receipt of the blockchain transaction from the other blockchain nodes is received (Elli [3.3 - 3.4], discloses wherein the ordering service ensures that the delivered blocks on one channel are totally ordered, and wherein the ordering ensures the validity by placing the transaction on hold/cache while the processes are executed and the peers on the blockchain network have been updated). 



Claims 1-6, 8, and 16-20 is/are corresponding method and non-transitory computer readable storage medium claims that recite similar limitations as of claims 9-15 and do not contain any additional features with respect to novelty and/or inventive steps; .





Response to Arguments


Applicant's remarks, filed June 2, 2021 and May 18, 2021, with respect to Claim Rejections have been fully considered, however, upon further consideration, a new ground(s) of rejection is made in view of Elli et al.




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.



Correspondence Information


The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/RAZU A MIAH/Primary Examiner, Art Unit 2441